Citation Nr: 1738607	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  13-01 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for thyroid cancer.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C.S, De Leo, Associate Counsel







INTRODUCTION

The Veteran served on active duty from September 1969 to May 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran was scheduled for a travel Board hearing in August 2017.  In an August 2017 statement the Veteran requested to withdraw his hearing request.  Accordingly, the Veteran's request for hearing is deemed withdrawn.


FINDING OF FACT

Thyroid cancer did not manifest during the Veteran's active service or within one year after active service and is not otherwise etiologically related to his active service.  


CONCLUSION OF LAW

The criteria for service connection for thyroid cancer are not all been met.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).









REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in May 2011.

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and VA treatment records are associated with the claims file.  VA provided relevant examinations as discussed in further on in the decision. 

Finally, a VA examination was not provided, and not required, with regard to this claim.  VA has no duty to provide examination in this regard because the competent evidence does not show a relevant injury, disease, or event in service related to throat cancer, or manifestation during any relevant presumptive period.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  In making this determination, as discussed in detail below, the Board has not ignored the statements of the Veteran's concerning his claim.  However, the Board finds this insufficient, in light of the record, to find that evidence establishes a relevant injury, disease, or event in service related to thyroid cancer.  

Additionally, although the Veteran is deemed have been exposed to Agent Orange during service, there is no indication of an association between his thyroid cancer and such exposure.  While he has asserted that such exposure caused his thyroid cancer, his assertion does not rise to the level of an indication of an association between exposure to an herbicide agent and his thyroid cancer.  His assertion is a conclusory generalized lay statement suggesting a nexus between a current disability and service and does not meet the standard of an indication of an association that triggers VA's duty to provide an examination in cases where there is a relevant inservice injury, disease, or event and a present disability.  See Waters v. Shinseki, 601 F.3d 1274, 1278-127 (Fed. Cir. 2010).

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  


II.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain chronic diseases, including malignant tumors, may be presumed to have been incurred in service if manifested to a compensable degree within one year of separation from active service, even though there is no evidence of the disease during the period of service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to a herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  38 U.S.C.A. 
§ 1116 (f).  Moreover, it is provided that the diseases listed at 38 C.F.R. § 3.309 (e) shall have become manifest to a degree of 10 percent or more at any time after service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307 (a)(6)(ii).  Although the Veteran is deemed to have been exposed to an herbicide agent in Vietnam, thyroid cancer is not one of the diseases subject to this presumption of service connection.  38 U.S.C.A. § 1116 (a)(2); 38 C.F.R. §§ 3.307 (a)(6), 3.309(e).  

Regardless of whether the presumptive service connection is available, the Veteran is not foreclosed from proving all three elements of his claim, just as in any claim of entitlement to service connection.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran has been diagnosed with papillary carcinoma of the thyroid satisfying the first element of a service connection claim.  Thus, the dispositive issue in this case is whether papillary carcinoma of the thyroid was incurred in service or whether it manifested to a compensable degree within one year of separation from active service.  In this case, the Board finds that there is no competent evidence linking the Veteran's initial development or diagnosis of thyroid cancer to active service and the preponderance of evidence shows that the condition did not manifest to a compensable degree within one year of separation from active service.

The service treatment records do not reflect the presence of thyroid problems.  The Veteran's May 1971 separation exam report notes the examiner gave a normal clinical evaluation with regard to any relevant system or anatomy.  This is evidence against his claim because it tends to show that he did not have thyroid cancer or symptoms of such during service.  

Post-service, pertinent evidence of record includes private treatment records.  Specifically, private treatment records from Blanchard Valley Hospital and the Mayo Clinic shows the Veteran was diagnosed with hyperparathyroidism in August 1987 and had a thyroidectomy in August 1987 due to papillary carcinoma of the thyroid.  Thereafter a May 1992 treatment record shows the Veteran was diagnosed with additional metastasis of the thyroid.  The treatment records do not discuss the Veteran's military service in any way.

A July 2017 private Thyroid and Parathyroid Conditions Disability Benefits Questionnaire (DBQ) by W.S., PAC shows diagnoses of hypothyroidism, hyperparathyroidism, and malignant neoplasm of the thyroid and details the Veteran's conditions and treatment.  The clinician did not provide an etiology opinion regarding the diagnoses.  Thus the July 2017 DBQ is not probative evidence in support of the Veteran's claim.

In light of the forgoing, the Board finds that entitlement to service connection for thyroid cancer is not warranted.  Specifically, pertinent evidence of record shows that the Veteran's current diagnosis of papillary carcinoma of the thyroid is not related to military service.  As discussed above, there was no evidence of a diagnosis or symptoms indicated to be related to the throat during service, and the record does not show a competent diagnosis hypothyroidism until August 1987, nearly 16 years following separation from military service.  

The Board acknowledges the Veteran's contentions that papillary carcinoma of the thyroid is related to herbicide exposure during service in Vietnam.  In this case, however, Veteran is not competent to show that his thyroid cancer was caused by exposure to herbicides.  Whether a disease is caused by exposure to a given chemical exposure is a complex question beyond the realm of knowledge of a layperson.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Here, the preponderance of evidence is against the claim.  The first post-service evidence of diagnosis of papillary carcinoma of the thyroid was in an August 1987 private treatment record, many years after service.  There is no indication that his thyroid cancer had onset during service or was caused by service - including by exposure to Agent Orange.  Thus, the evidence tends to show that it developed after service and was unrelated to service.  Therefore, the appeal must be denied.  There is no reasonable doubt to be resolved in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
ORDER

Entitlement to service connection for thyroid cancer is denied.



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


